                         IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE NORTHERN DISTRICT OF ALABAMA
                                    SOUTHERN DIVISION

In re                                                        )
                                                             )
Steel City Pops Holding, LLC, et al.,                        )    Case No. 19-04687-DSC11
                                                             )    Chapter 11
                                                             )    Jointly Administered
         Debtors. 1                                          )

               ORDER APPROVING SALE OF SUBSTANTIALLY ALL OF THE
               DEBTORS’ ASSETS AND ASSUMPTION AND ASSIGNMENT OF
              CERTAIN UNEXPIRED LEASES AND EXECUTORY CONTRACTS

         This matter came before the Court on the Motion for an Order (A) Authorizing for the Sale

of Substantially All Assets of the Debtors Pursuant to 11 U.S.C. §363; (B) Authorizing the

Procedure for Assumption and Assignment of Certain Executory Contracts and Unexpired Leases

Pursuant to 11 U.S.C. §365; and (C) for Related Relief [Doc. No. 89] (the “Sale Motion”) as well

as the Debtors’ Motion for an Order Authorizing the Assumption and Assignment of Certain

Leases and Executory Contracts [Doc. No. 150] (the “Assumption Motion” and together with the

Sale Motion, the “Motions”) which the Court held for hearing on February 12, 2020 (the

“Hearing”) in accordance with the Court’s January 24, 2020 Order (the “Sale Procedures Order”)

[Doc. No. 124]. Upon consideration of the Motion, the evidence and arguments presented at the

Hearing, and after due consideration and finding sufficient cause for the relief sought in the

Motions, IT IS HEREBY FOUND, DETERMINED, AND CONCLUDED THAT: 2


         1.           This Court has jurisdiction over this matter and over the property of the


1
  The debtors in these jointly-administered cases including the last four digest of their federal tax identification number
are Steel City Pops Holdings, LLC (7080); Steel City Pops B’ham, LLC (4235); Steel City Pops DTX, LLC (2677);
Steel City Pops FWTX, LLC (1016); and Steel City Pops, LKY, LLC (8898) (collectively, the “Debtors”).
2
  The findings of fact and conclusions of law herein constitute the Court’s findings of fact and conclusions of law for
the purposes of Federal Rule of Bankruptcy Procedure 7052 as made applicable by Federal Rule of Bankruptcy
Procedure 9014. To the extent any findings of fact are conclusions of law, they are adopted as such. To the extent
any conclusions of law are findings of fact, they are adopted as such.


8383957.3
Debtors’ estate pursuant to 28 U.S.C. §§ 157 and 1334.

           2.         This is a core proceeding within the meaning of 28 U.S.C. §§ 157(b)(2)(A), (N),

and (O).

           3.         Venue is proper in this Court pursuant to 28 U.S.C. §§ 1408 and 1409.

           4.         The relief in this order is granted pursuant to sections 105, 363, and 365 of the

Bankruptcy Code and Rules 2002, 6004, and 6006 of the Federal Rules of Bankruptcy

Procedure.

           5.         Proper, timely, adequate, and sufficient notice of the Motions and relief sought

in the Motions has been provided, and such notice was sufficient and appropriate under the

particular circumstances, and no other or further notice or relief sought in relation to the

contemplated transaction is necessary or required other than the notice as provided in Paragraph

10 of the Order below.

           6.         The bidding procedures approved by the Court and used by the Debtors were

substantively and procedurally fair to all parties. The Debtors and their professionals conducted

the sale process in compliance with the Court’s orders and the Consultation Parties (as defined

in the Sale Procedures Order) acted at all times in good faith and in compliance with the Court’s

Orders. A reasonable opportunity to object or be heard regarding the relief requested in the

Motions and this order has been afforded to all parties entitled to notice of the Motions.

           7.         The Debtors have the power and authority to execute the Asset Purchase

Agreement a true and correct copy of which was filed with the Court on February 7, 2020 at

Docket No. 174 (the “APA”) 3 between the Debtors and SCP Coldworks, LLC (the “Buyer”) and

all documents ancillary thereto and to transfer the Assets free and clear of all liens, claims, and


3
    Capitalized terms not herein defined shall have the same meaning assigned to them in the APA.

                                                          2
8383957.3
encumbrances subject to the Assumed Liabilities as defined below pursuant to section 363 of the

Bankruptcy Code, and all requirements for such sale pursuant to section 363 of the Bankruptcy

Code have been satisfied.

        8.       Subject to the provisions of this Order, the Debtor has the power and authority

to assume and assign the executory contracts and unexpired leases identified in the APA, and all

requirements for such assumption and assignment pursuant to section 365 of the Bankruptcy

Code have been satisfied and the cure amounts listed in the Assumption Motion (unless another

amount has been agreed to by the Debtors, the Buyer, and the counter-parties to the executory

contract or unexpired lease) shall be the cure amount necessary to be paid to the counter-parties

prior to assumption.

        9.       It is necessary and appropriate for this Court to retain jurisdiction to, among

other things, (a) interpret, implement, and enforce the terms and provisions of this order, the

APA, any amendments to the APA, any waivers and consents under the APA, and each of the

agreements executed in connection with the APA and (b) to adjudicate, if necessary, any and all

disputes concerning or relating in any way to the sale of the Assets, and such jurisdiction is

retained.

                            PROPER NOTICE OF THE MOTIONS

        10.      The Debtors properly provided notice, pursuant to and in accordance with the

Motions, and no other or further notice is necessary or required except as provided in Paragraph

12 of the Order below.

        11.      The Debtors have adequately disclosed all material terms and conditions

regarding the APA and the transfer of the Assets.




                                                3
8383957.3
        12.       The notice provided by the Debtors was in substantial compliance with all

applicable laws and all due process requirements.

        13.       The notice provided was reasonably calculated to apprise all interested parties

of the sale of the Assets free and clear of all liens, claims, encumbrances, and other interests,

except the “Assumed Liabilities” (as defined in the APA), and which defined term specifically

includes the liens of “Lenders” as described in section 3(a) of the Assumption and Assignment

Agreement, a true and correct copy of which was filed with the Court on February 7, 2020 at

Docket No. 148.

        14.       As a result, notice of the Motions and a reasonable opportunity to object or be

heard with respect to the foregoing has been afforded to all interested persons and entities, and

the notice provided is appropriate and sufficient for all purposes, including the sale of the Assets

free and clear of all liens, claims, encumbrances, and other interests, except the Assumed

Liabilities.

        15.       The Debtor maintains that the APA does not violate nor is it inconsistent with

applicable law.

        16.       The Buyer has represented that it did not engage in any collusion in connection

with the transfer of the Assets.

        17.       The APA represents a fair and reasonable offer to acquire the Assets under the

circumstances of this bankruptcy case.

        18.       The Debtors’ decision to transfer the Assets to the Buyer pursuant to the APA

and this Order is supported by good business reasons and sound justification based upon the

Debtors’ experience and the circumstances presented in this case.

                                   GOOD FAITH OF THE BUYER


                                                  4
8383957.3
        19.      The Buyer is not an affiliate, subsidiary, or other insider of the Debtors.

        20.      The terms of the transfer of the Assets, as set forth more

  specifically in the APA, are fair and reasonable under the circumstances.

        21.      The transfer of the Assets to the Buyer in all respects complies with applicable

law.

        22.      The Debtors and the Buyer negotiated the terms and conditions of the sale of

the Assets in good faith and at arm’s length.

        23.      The Buyer is entering into the APA and acquiring the Assets in good faith and

is a good faith purchaser for value.

        24.      The Debtors, the Buyer and the Lenders are entering into the Assumption

Agreement in good faith.

        25.      The Buyer will be acting in good faith in closing the transfer of the Assets

pursuant to the APA after entry of this Order.

        26.      The Debtors, the Buyer and Lenders will be acting in good faith in closing the

transactions contemplated pursuant to the Assumption Agreement after entry of this Order.

        27.      The Court finds that the Buyer has acted in good faith in all respects in

connection with this case and in the transfer of the Assets.

        28.      The Buyer is a good faith purchaser within the meaning of section 363(m) of

the Bankruptcy Code and is entitled to all the protections afforded by section 363(m) of the

Bankruptcy Code.

                               NO FRAUDULENT TRANSFER

        29.      The credit bid of Redmont Private Debt Fund III, L.P. (“Redmont”), the

assumption of the Assumed Liabilities by the Buyer (designee of Redmont), and the other


                                                 5
8383957.3
consideration provided for by the APA is fair and reasonable and constitutes reasonably

equivalent value, fair saleable value, and fair value for the Assets and was not the result of

collusion or any undisclosed agreement among potential bidders. The Debtors’ determination

that the APA constitutes the highest and best offer constitutes a valid and sound exercise of the

Debtors’ business judgment.        Approval of the APA and the consummation of the sale

contemplated thereby is in the best interests of the Debtors and their estates, their creditors, and

other parties in interest.

                                   VALIDITY OF TRANSFER

        30.        The Debtors’ transfer of the Assets pursuant to the APA and this Order will be

a legal, valid, and effective transfer of the Assets and will indefeasibly vest the Buyer with good

and valid title in and to the Assets free and clear of any liens or encumbrances subject only to

those associated with the Assumed Liabilities.

        31.        The Debtors have full power and authority to execute and consummate the APA

and all related documents and are authorized to do so, and no consents or approvals (other than

those expressly provided for in the APA) are required to consummate the transactions

contemplated by the APA and this Order.

        32.        The Debtors and the Buyer proposed, negotiated, and entered into the APA

without collusion, in good faith, and from arm’s length bargaining positions.

        33.        None of the Debtors nor the Buyer has engaged in any conduct that would cause

or permit the APA or transactions contemplated by the APA to be avoided or otherwise set aside.

        34.        Holders of liens, claims, encumbrances, or others interests in, on, or to any of

the Assets who did not object, or who withdrew their objections, to the Sale Motion are deemed

to have consented to entry of this Order, pursuant to section 363(f)(2) of the Bankruptcy Code.


                                                  6
8383957.3
           35.   The transfer of the Assets to the Buyer does not amount to a consolidation,

merger, or de facto merger of the Buyer and the Debtors or the Buyer and the Debtors’ estates.

There is not substantial continuity between the Buyer and the Debtors or the Buyer and the

Debtors’ estates, there is no continuity of enterprise between the Buyer and the Debtors or the

Buyer and the Debtors’ estates, the Buyer is not a mere continuation of the Debtors or the

Debtors’ estates, and the Buyer does not constitute a successor to the Debtors or the Debtors’

estates.

           36.   Without limiting the generality of the foregoing, the Buyer shall have no

successor or transferee liability of any kind or character with respect to any “claim” (as defined

in the Bankruptcy Code) against the Debtors or any other liability or obligation of any kind or

nature whatsoever of the Debtors, as a result of its purchase of the Assets, its operation of the

locations formerly operated by the Debtors, or otherwise, except for those liabilities expressly

assumed by the Buyer pursuant to the APA as “Assumed Liabilities.”

           37.   Neither the Debtors nor the Buyer has engaged in any conduct that would cause

or permit the sale of the Assets to the Buyer to be avoided under section 363(n) of the Bankruptcy

Code.

            BASED UPON THE FOREGOING FINDINGS AND CONCLUSIONS, IT IS

HEREBY:

           1.    ORDERED that the Motions are GRANTED as set forth in this Order; and it

is further

           2.    ORDERED that, subject to the further provisions of this Order, all objections

to the Motions that have not been withdrawn, waived, resolved, sustained, or settled are

expressly DENIED and OVERRULED in their entirety; and it is further


                                                 7
8383957.3
        3.         ORDERED that the APA and the Assumption Agreement are approved in their

entirety; and it is further

        4.         ORDERED that the Debtors are directed to transfer the Assets free and clear

of all liens, claims and encumbrances except the Assumed Liabilities, in accordance with the

APA and this Order; and it is further

        5.         ORDERED that the Debtors are authorized to take all actions to consummate

the transfer of the Assets pursuant to and in accordance with the APA, and this Order, including

transferring and conveying the Assets to the Buyer; and it is further

        6.         ORDERED that the Debtors are authorized, directed, and empowered to

consummate and implement fully the APA, together with all additional instruments and

documents that may be necessary or desirable to implement and consummate the transfer of the

Assets in accordance with the APA and this Order; and it is further

        7.         ORDERED that the Debtors are authorized, directed, and empowered to

consummate and implement fully the Assumption Agreement, together with all additional

instruments and documents that may be necessary or desirable to evidence the same, including

but not limited to new and/or amended loan and security documents, in accordance with the APA

and this Order; and it is further

        8.         ORDERED that the Debtors are authorized to take all actions necessary or

desirable for the purpose of assigning, transferring, granting, conveying, and conferring the

Assets to the Buyer pursuant to the terms of the APA; and it is further

        9.         ORDERED that the Debtors are authorized to take all actions necessary or

desirable for the purpose of assuming, granting, conveying, and conferring the existing liens or




                                                 8
8383957.3
encumbrances on the Assets related to the Assumed Liabilities pursuant to the terms of the

Assumption Agreement; and it is further

        10.         ORDERED that any assignee of the Buyer shall have the same substantive and

procedural protections of the APA and of this Order as the Buyer; and it is further

        11.         ORDERED that, time being of the essence, the Buyer is directed to use its best

efforts to close the transfer of the Assets in accordance with the terms of the APA and this Order

as soon as reasonably practicable; and it is further

        12.         ORDERED that the executory contracts and leases listed in the Assumption

Motion, as may be amended by the Buyer from time to time prior to Closing Date upon notice to

Debtors and to the counter-parties to said executory contracts and leases and pursuant to the terms

of the APA, shall be deemed assumed by the Debtors and assigned to the Buyer as of the Closing

Date and the cure amount listed in the Assumption Notice, unless agreed to otherwise by the

Debtors, the Buyer, and the counter-parties to said executory contract and leases, shall be the

amount necessary to cure any existing defaults in accordance with 11 U.S.C. §365. Until the

Closing Date, the Debtors and the Buyer shall have the right to remove any lease or contract

listed in the Assumption Motion as a contract or lease being assumed and assigned to the Buyer;

and it is further

        13.         ORDERED that the Buyer has demonstrated adequate assurance of future

performance of the contracts and leases to be assumed within the meaning of 11 U.S.C. §365;

and it is further

        14.         ORDERED that, in the sole discretion of the Debtors and the Buyer, any

agreements, documents, or other instruments executed in connection with the APA may be

modified, amended, or supplemented by the Debtors and the Buyer, in accordance with the terms


                                                  9
8383957.3
of the APA, without further notice or order of this Court, provided that any such modification,

amendment, or supplement does not have a material adverse effect on the Debtors’ estates or

their creditors; and it is further

        15.        ORDERED that, other than the Assumed Liabilities, the transfer of the Assets

to the Buyer shall be free and clear of any and all liens, encumbrances, claims, charges, defenses,

offsets, recoupments, and interests on the foregoing and against the foregoing of whatever type

or description, including, without limitation, any restrictions on or conditions to transfer or

assignment, liens, mortgages, security interests, pledges, hypothecations, control agreements,

equities and other claims and interests having arisen, existed, or accrued prior to and through the

Closing Date of the subject transfer, whether direct or indirect, monetary or non-monetary,

arising at law or in equity, contract or tort, absolute or contingent, matured or unmatured,

voluntary or involuntary, liquidated or unliquidated, of, by, or against the Assets (collectively,

the “Liens”); and it is further

        16.        ORDERED that, if a termination statement, instrument of satisfaction, release

of lien or easement, or any other document is necessary to memorialize the release of a disclosed

Lien regarding a disclosed Asset, and such release was not provided by a disclosed Lien holder,

the Debtor and the Buyer each are hereby authorized to execute and file such a statement,

instrument, release, or other document on behalf of any such Lien holder with respect to the

disclosed Asset; and it is further

        17.        ORDERED that any person or entity that is presently, or as of the Closing Date,

in possession of some or all of the Assets is hereby directed to surrender possession of and/or

grant access to such Assets to the Buyer, as appropriate, upon the Closing Date; and it is further




                                                 10
8383957.3
        18.       ORDERED that the transfer of the Assets to the Buyer may not be avoided

under any applicable law, because the Buyer is a good faith purchaser and is providing the

Debtors’ estates with reasonably equivalent value; and it is further

        19.       ORDERED that to the extent provided in the APA and available under

applicable law, the Buyer shall be and hereby is authorized, as of the Closing Date, to operate

under any license, permit, registration and any other governmental authorization or approval of

the Debtors with respect to the Assets, and all such licenses, permits, registrations and

governmental authorizations and approvals are deemed to have been, and hereby are, directed to

be transferred to the Buyer as of the Closing Date. To the extent any license or permit necessary

for the operation of the business is determined not to be an executory contract assumable and

assignable under section 365 of the Bankruptcy Code, the Buyer shall apply for and obtain any

necessary license or permit promptly after the Closing Date, and such licenses or permits of the

Debtors shall remain in place for the Buyer's benefit until new licenses and permits are obtained.

Absent independent grounds unrelated to this bankruptcy case, no governmental unit may revoke

or suspend any right, license, trademark or other permission relating to the use of the Assets sold,

transferred or conveyed to the Buyer on account of the filing or pendency of these bankruptcy

cases or the consummation of the sale of the Assets

        20.       ORDERED that the provisions of this Order authorizing the transfer of the

Assets free and clear of any Liens shall be and are self-executing, and the Debtors and the Buyer

shall not be required, but are permitted in their discretion, to execute or file releases, termination

statements, assignments, consents, or other instruments in order to effectuate, consummate, and

implement the provisions of the APA and this Order; and it is further




                                                  11
8383957.3
        21.       ORDERED that neither the purchase of the Assets nor the subsequent operation

of the Assets by the Buyer shall cause the Buyer or its affiliates, successors, or assigns or their

respective properties (including the Assets) to be deemed a successor in any respect of the Debtors

or the Debtors’ business operations within the meaning of any laws, rules, or regulations relating

to any tax, revenue, pension, benefit, ERISA, environmental, labor, employment, products

liability, or other law, rule, or regulation of any federal, state, or local government, except with

respect to the Assumed Liabilities; and it is further

        22.       ORDERED that effective as of the Closing Date under the APA, this Order,

and the documents executed in connection with and pursuant to this Order, constitute a full and

complete general assignment, conveyance, and transfer of the Assets or a deed or a bill of sale

transferring good and marketable title in the Assets to the Buyer as of the Closing Date, free and

clear of all Liens, except for the Assumed Liabilities, and, effective as of the Closing Date under

the APA, each and every federal, state, and local governmental agency or department is directed

to accept this order as such an assignment, deed, or bill of sale or any and all documents and

instruments necessary and appropriate to consummate the transactions contemplated by the

APA and this order; and it is further

        23.       ORDERED that, if necessary, this Order shall be accepted for recordation on

or after the Closing Date as conclusive evidence of the free and clear, unencumbered transfer of

title to the Assets to the Buyer, subject only to the Assumed Liabilities; and it is further

        24.       ORDERED that subject to its fiduciary duties and available resources and the

terms of the APA, the Debtors will cooperate in a commercially reasonable manner with the

Buyer and the Buyer’s agents and designees to effect an orderly transfer of the Assets to the

Buyer; and it is further


                                                  12
8383957.3
        25.        ORDERED that this Order is effective as a determination that any and all

Liens, if any, will be, and are, without further action by any person or entity, unconditionally

released, discharged, and terminated with respect to the Assets except for the Assumed

Liabilities; and it is further

        26.        ORDERED that this Court retains exclusive jurisdiction to (a) enforce and

implement the APA and any other agreements, documents, and instruments executed in

connection with the APA, (b) compel delivery of possession of the Assets (or any part of the

Assets) to the Buyer, (c) resolve any disputes, controversies, or claims arising out of or relating

to the APA, this order, or the sale of the Assets, and (d) interpret, implement, and enforce the

provisions of this order; and it is further

        27.        ORDERED that the terms and conditions of the APA and this order will be

binding in all respects upon, and will inure to the benefit of, the Debtors, the Buyer, and their

respective affiliates, successors and assigns, and any affected third parties; and it is further

        28.        ORDERED that all persons who hold Liens against (a) the Debtors’ estates,

(b) the Debtors, (c) insiders of the Debtors, or (d) the Assets are forever estopped and

permanently enjoined from asserting or prosecuting against the Buyer, or any of its respective

affiliates, successors, or assigns, or any of their respective officers, directors, employees,

attorneys, or advisors, any claims or causes of action asserting in any way that the sale of the

Assets was improper in any way; and it is further

        29.        ORDERED that nothing contained in any plan of reorganization or plan of

liquidation confirmed in the Debtors’ chapter 11 case, in any order confirming such a plan, or in

any other order of this Court, shall conflict with or deviate from the provisions of the APA or the




                                                  13
8383957.3
terms of this Order, and to the extent such provisions do conflict, then the terms of the APA or

this Order, as the case may be, shall control over such conflicting plan or order; and it is further

          30.       ORDERED that, to the extent of any inconsistency between the provisions of

any agreements, documents, or other instruments executed in connection with the APA and this

Order, the provisions contained in the APA and this order control; and it is further

          31.       ORDERED that, subject to the continued unanimous consent of the Lenders, to

the extent the “Maturity Date” in either: i) the Final Order Granting in Part, and Denying in Part,

the Debtors’ Motion for Final Orders Authorizing the Debtors’ Motion for Final Orders

Authorizing the Debtors to (I) Use Cash Collateral and (II) Obtain Post-Petition Financing [Doc.

No. 85]; or, ii) Second Final DIP Order Granting the Debtors’ Second Motion for Interim and

Final Orders Authorizing the Debtor to (I) Use Cash Collateral and (II) Obtain Post-Petition

Financing [Doc. No. 87] (collectively, the “DIP Orders”) references a date prior to the Closing

Date, said Maturity Date as defined in the DIP Orders shall be extended until the Closing Date;

and it is further

          32.       ORDERED that the reversal or modification of this Order on appeal shall not

affect the validity of the sale of the Assets to the Buyer, because the Buyer acted in good faith and

in accordance with the APA; and it is further

          33.       ORDERED that the authorization granted to the Debtors to close the transfer

of the Assets and perform any and all requirements pursuant to and in accordance with the APA,

Assumption Agreement and this Order shall not be stayed if this Order is appealed; and it is

further




                                                 14
8383957.3
        34.       ORDERED that there is no just delay for the implementation of this Order and,

for all purposes, this order shall be a final order with respect to the sale of the Assets and other

relief granted in this Order; and it is further

        35.       ORDERED that time is of the essence and, accordingly, the fourteen (14) day

stays imposed by Rules 6004(h) and 6006(d) of the Federal Rules of Bankruptcy Procedure are

waived with respect to this order, and this Order shall take effect immediately upon its entry.

        Dated: February 14, 2020


                                                       /s/ D. Sims Crawford
                                                       D. SIMS CRAWFORD
                                                       United States Bankruptcy Judge




                                                  15
8383957.3
